DETAILED ACTION
Claims 2 and 9 are canceled.  Claims 1 and 8 are currently amended.  A complete action on the merits of pending claims 1, 3-8, and 10-14 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6-8, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Govari et al. US 20150342671 (Govari) in view of Govari et al. US 20140171936 (Govari ‘936).
Regarding claims 1 and 8, Govari teaches an insertion tube (Fig 2 catheter 24) having a distal end configured for insertion into a body of a patient (Fig. 1) and containing a lumen having an electrical conductor for conveying electrical energy (par. [0038] conductor 64); a conductive cap attached to the distal end of the insertion tube and coupled electrically to the electrical conductor (Figs. 2 and 4 electrode 56 and metallic electrode body 60), the cap comprising a side wall having multiple longitudinal bores therein (Figs. 2 and 4 and par. [0043] holes for thermocouples), a plurality of thermocouples and associated conductors (Fig. 5 both the conductor and thermocouple are in the bore) disposed in respective ones of the longitudinal bores (par. [0043] thermocouples 50); and an electrically and thermally conductive cement at least partially filling the longitudinal bores so as to secure the thermocouples in the bores and to surround the thermocouple (par. [0043] potting with epoxy) while making electrically conductive contact between the thermocouples and the conductive cap (Fig. 5 and par. [0041] connection 72, par. [0043] epoxy connection).
Govari does not explicity teach each longitudinal bore extending from adjacent a distal end of the conductive cap to a proximal end of the conductive cap.  However, the shown in Figs. 2 and 5 the conductors go longitudinally in the cap and have multiple thermocouple connections.
Govari ‘936, in an analogous medical device, teaches where the bores that carry the thermocouples are longitudinal in the cap (Fig. 5B).  Both the temperature sensors and conductors are in the longitudinal bores (Fig. 4C).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Govari to have different longitudinal bores that carry the thermocouples as taught by Govari ‘936.  It is a known technique in the art to use different bores to carry conductors in a catheter.  This configuration would yield the predictable result of measuring temperature based on the thermocouples.
Regarding claims 3 and 10, Govari does not explicitly teach wherein the conductive cap has a cap thermal conductivity, and the electrically conductive cement has a cement thermal conductivity at least 25% of the cap thermal conductivity.  However, Govari does teach using a thermally conductive epoxy that reflects the actual temperature of the electrode (par. [0043]).
Govari ‘936, in an analogous medical device, teaches thermocouples that are placed in passaged in the cap electrode.  The device uses epoxy or a glue to fix the thermocouples inside of the cap. The material that is used between the thermocouples, cap, and fixation material are made out of a similar material so that the thermal conductivity is similar (pars. [0051] and [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to optimize the thermal conductivity to be at least 25% of the thermal conductivity of the cap so the temperature reading will be closer to the actual temperature of the electrode (Govari ‘936 pars. [0051] and [0053]).
Regarding claims 4 and 11, Govari teaches wherein the plurality of thermocouples comprises a first electrical conductor having a first composition electrically connected at respective junctions to a multiplicity of second electrical conductors having a second composition (par. [0037] common coper conductor 64 and multiple constantan conductors 68).
Regarding claims 6 and 13, Govari teaches wherein the plurality of thermocouples comprises a first thermocouple positioned at a distal location in a given longitudinal bore and a second thermocouple positioned at a proximal location in the given longitudinal bore (Figs. 2 and 5 locations of thermocouples 50).
Regarding claims 7 and 14, Govari teaches wherein the electrical energy comprises radiofrequency energy for ablating tissue in the body of the patient (par. [0041]).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Govari and Govari ‘936 as applied to claim 1 above, and further in view of Cao et al. US 20140257130 (Cao).
Regarding claims 5 and 12, Govari and Govari ‘936 do not explicitly teach wherein the first electrical conductor and the multiplicity of second electrical conductors are connected together by insulating material.
Coa, in an analogous medical device, teaches conductive wires that are surrounded by an electrically insulating layer (par [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the conductors of Govari and Govari ‘936 to be insulated since it is a known technique in the art to prevent electrical arcing between conductors and preventing fluid washing over the conductors inside of the catheter.
Response to Arguments
Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive.  The applicant submits that a person of ordinary skill in the art would not combine Govari with Govari ‘936 because Govari teaches having a common conductor for the thermocouples.  Therefore, Govari teaches away from having multiple bores containing a thermocouple and a conductor.  The examiner disagrees with this assertion.  First, setting forth that one reference uses a common conductor and the other uses multiple conductors does not meet the bar of teaching away.  The applicant has not presented evidence found in the primary reference that would discredit the combination.  Additionally, Govari incorporates US 5769847 by reference and as seen in Fig. 9 there is not a common conductor for each thermocouple 80.  Therefore, it is the position of the examiner that a person of ordinary skill in the art would see that multiple or a single conductor could be used to operate multiple thermocouples.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794